              Case 16-22338-MBK                       Doc 35       Filed 02/02/19 Entered 02/02/19 18:47:37                               Desc Main
                                                                   Document Page 1 of 2
Office Mailing Address:                                                                                                                  Send Payments ONLY to:
Albert Russo, Trustee                                                                                                                       Albert Russo, Trustee
CN 4853                                                                                                                                              PO Box 933
Trenton, NJ 08650                                                                                                                        Memphis, TN 38101-0933

                                             OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                                       REPORT OF RECEIPTS AND DISBURSEMENTS
                                                      Activity for the period from 01/01/2018 to 12/31/2018
                                                               Chapter 13 Case No. 16-22338 / KCF




          Carole A. Zuzio                                                                                                         Petition Filed Date: 06/27/2016
                                                                                                                                   341 Hearing Date: 08/11/2016
                                                                                                                                  Confirmation Date: 09/14/2016



                                                                   Case Status: Open / Confirmed
                                            RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED

 Date                           Amount    Check No.         Date                     Amount    Check No.          Date                     Amount      Check No.
 01/03/2018                     $716.00   45657480          02/02/2018               $716.00   46396210           03/05/2018              $860.00      47244110
 04/03/2018                     $860.00   48038970          05/03/2018               $860.00   48859270           06/04/2018              $860.00      49690660
 07/03/2018                     $860.00   50426640          08/06/2018               $860.00   51284190           09/04/2018              $860.00      52060730
 10/03/2018                     $860.00   52848390          11/05/2018               $860.00   53658770           12/04/2018              $860.00      54438540

                     Total Receipts for the Period: $10,032.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $23,762.00


                                            DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                                     CLAIMS AND DISTRIBUTIONS
Claim #                              Claimant Name                               Class                     Claim Amount            Amount Paid             Balance Due

     0        Carole A. Zuzio                                        Debtor Refund                                 $0.00                  $0.00                    $0.00
     0        WARREN BRUMEL, ESQ                                     Attorney Fees                             $2,750.00              $2,750.00                    $0.00
              »» ATTY DISCLOSURE
     1        BOROUGH OF ATLANTIC HIGHLANDS W/S DEPT                 Priority Crediors                           $370.63                  $0.00                $370.63
     2        CAPITAL ONE BANK (USA), N.A.                           Unsecured Creditors                         $772.78                  $0.00                $772.78
     3        US BANK CUST ACTLIEN HOLDING INC.                      Secured Creditors                        $25,405.06             $11,715.46             $13,689.60
              »» TAX SALE CERT 15-00002
     4        QUANTUM3 GROUP LLC                                     Unsecured Creditors                         $183.08                  $0.00                $183.08
              »» WOMAN WITHIN
     5        MIDLAND CREDIT AS AGENT FOR                            Unsecured Creditors                         $761.14                  $0.00                $761.14
              »» WALMART
     6        New York State Dept of Tax & Finance                   Priority Crediors                           $500.00                  $0.00                $500.00
              »» UNEMPLOYMENT REIMBURSEMENT                          Hold Funds: Notice of Reserve
     7        LVNV FUNDING LLC                                       Unsecured Creditors                       $1,761.87                  $0.00              $1,761.87
              »» FNBM/CREDIT ONE
     8        BRADSHAW PROPERTIES LLC                                Mortgage Arrears                         $14,355.16              $6,619.86              $7,735.30
              »» P/36 NAVESINK AVE/1ST MTG
     0        WARREN BRUMEL, ESQ                                     Attorney Fees                               $400.00                $400.00                    $0.00
              »» ORDER 9/26/16
     9        QUANTUM3 GROUP LLC AS AGENT FOR                        Unsecured Creditors                         $305.05                  $0.00                $305.05
              »» FINGERHUT
    10        PORTFOLIO RECOVERY ASSOCIATES                          Unsecured Creditors                         $333.71                  $0.00                $333.71
              »» SEARS
    11        PORTFOLIO RECOVERY ASSOCIATES                          Unsecured Creditors                       $3,135.12                  $0.00              $3,135.12
              »» BARCLAYS



Page 1 of 2
              Case 16-22338-MBK              Doc 35       Filed 02/02/19 Entered 02/02/19 18:47:37                    Desc Main
                                                          Document Page 2 of 2
Chapter 13 Case No. 16-22338 / KCF

                                                                     SUMMARY




          Summary of all receipts and disbursements from date filed through 12/31/2018:

                   Total Receipts:               $23,762.00                   Plan Balance:              $24,883.00 **
                   Paid to Claims:               $21,485.32                   Current Monthly Payment:      $860.00
                   Paid to Trustee:                $1,476.88                  Arrearages:                     $0.00
                   Funds on Hand:                    $799.80                  Total Plan Base:           $48,645.00


          •     PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.russotrustee.com/epay for
               more information.

          •     View your case information online for FREE! Register today at www.ndc.org.



          **This is an approximate balance. Additional allowed claims and other variables may affect the
          amount to complete the plan.




Page 2 of 2
